DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 2020 December 04 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Election/Restrictions
Applicant's election with traverse of Group II, Species A1, and Species B1 in the reply filed on 2022 February 17 is acknowledged.  The traversal is on the ground(s) that claim 9 includes each and every element of claim 1. This is not found persuasive because, as demonstrated by the rejection below, claim 9 lacks a special technical feature and therefore cannot share a special technical feature with claim 1. Rejoinder of the withdrawn claims will be reconsidered if claim 9 is found to be allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8, 11, 13, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,542,782 A (herein “Berner”).
Regarding claim 9, Berner discloses a heat exchanger (Figs. 1-3), comprising: a housing (1), the housing defining: a first airflow chamber (10, 11) through which a first airflow is directed; and a second airflow chamber (12, 13) through which a second airflow is directed; and a heat recovery wheel (2) disposed in the housing and rotatable about a wheel axis (at 3), the heat recovery wheel including: a wheel rim (2a) defining an outer perimeter of the heat recovery wheel; and a plurality of wheel passages (seen in Figs. 1 and 3) located between the wheel rim and the wheel axis, the plurality of wheel passages arranged in a plurality of radial layers relative to a wheel central axis, 
Regarding claim 10, Berner discloses that the first shape is the same as the second shape (seen in Fig. 3).
Regarding claim 12, Berner discloses that the first shape is a first chevron pattern.
Regarding claim 15, Berner discloses that the first shape is circumferentially angularly offset from the second shape (seen in Fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berner in view of US 2014/0352345 A1 (herein “Hakbijl”).

Hakbijl discloses a heat exchanger (Fig. 2) utilizing a plurality of stacked chevron layers, wherein adjacent layers are directly connected to one another, and wherein the first (22) and second (24) layer shapes have different angular alignments relative to a direction of airflow (seen in Fig. 1).
Hakbijl discusses ([0009]) that traditional heat recovery wheel heat exchangers use a combination of corrugated and flat sheet material which has the disadvantage of overall bulk from the volume of material required, the need for an effective flow through area that will not lead to significant pressure drop, and associated high power consumption by the fan.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the layers of Berner with the layer teachings of Hakbijl which do not require the flat sheets in order to reduce the amount of material needed and improve airflow through the heat exchanger.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763